Dismissed and Opinion filed May 30, 2002








Dismissed and Opinion filed May 30, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00399-CR
____________
 
TINA LYLES D/B/A ACE BONDING CO., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 240th District Court
Fort
Bend County, Texas
Trial
Court Cause No. 103367
 

 
M E M O R A N D U M  O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Opinion filed May 30, 2002.
Panel consists of
Justices Hudson, Fowler, and Edelman. 
Do not publish ‑
Tex. R. App. P. 47.3(b).